PER CURIAM:
Alan and Jackie Fabian appeal from the district court’s order granting the government’s motion to clarify the forfeiture order entered in Alan Fabian’s criminal case. We have reviewed the record and the arguments of the parties and we find no reversible error. Additionally, we hold that the Fabians are collaterally estopped from seeking to relitigate the relevant issue in this appeal because the North Carolina Superior Court decided the issue in a case before that court after the Fabians had a full and fair opportunity to litigate the very issue on appeal in this court. See Sartin v. Macik, 535 F.3d 284, 287-88 (4th Cir.2008); State v. Summers, 351 N.C. 620, 528 S.E.2d 17, 20 (2000). Accordingly, we affirm the district court’s decision. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.